Citation Nr: 1820774	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as due to service-connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and is associated with the claims file.

In May 2015, the Board, in pertinent part, denied the Veteran's claim for service connection for sleep apnea, including as secondary to service-connected PTSD.

The Veteran appealed the Board's May 2015 denial of sleep apnea, including as secondary to service-connected PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court vacated the Board's May 2015 decision insofar as it pertained to the Veteran's claim for service connection for sleep apnea as secondary to service-connected PTSD, and remanded the matter for further development and readjudication consistent with the Decision.  (As noted by the Court, the issue of whether the Veteran's sleep apnea is directly related to service is no longer before the Board.) 

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2017, the Board remanded the above-captioned claim, requesting that the AOJ provide the Veteran with another VA opinion.  The Board specifically requested that a certified physician's assistant or physician provide the opinion.  The July 2017 opinion was provided by a nurse practitioner (Advanced Practice Registered Nurse).  The Board finds that a Remand is required in order to obtain another opinion by a certified physician's assistant or physician in accordance with the Board's prior Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion to the July 2017 VA opinion by a certified physician's assistant OR physician regarding the Veteran's obstructive sleep apnea.  The claims file must be made available to and reviewed by the examiner.  The certified physician's assistant/physician is asked to indicate whether he or she concurs with the findings set forth by K.N., APRN in the July 2017 VA opinion, and in so doing, specifically respond to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected PTSD OR any medication prescribed for the disability caused the Veteran to become obese/gain weight?

(b) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's obesity/weight gain was a substantial factor in causing his obstructive sleep apnea?

(c) In addressing (b), the examiner must consider whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea would not have occurred but for the obesity/weight gain caused by his service-connected PTSD or medication prescribed for the disability. 

A complete rationale is required for any opinion provided.

2.   Once the above action has been completed, the claim on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



